 In theMatter ofLONE STAR B_AG .AND BAGGING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos C-379. R-538ORDER PER\IIT'I'ING WITHDRAWAL OF PE'T'ITIONJuly 17, 19/0The Board, onJuly13, 1938, having issued a Decision, Order, andDirection of Election in the above-entitled cases, a request for per-mission to withdraw the petition filed in Case No. R.-538 havingbeen made by Textile Workers Organizing Committee, succeeded byTextileWorkers Union of America, and the Board, on July 10, 1940,having given due notice that on July 16, 1940, or as soon thereafteras might be convenient, it would permit the withdrawal of the saidpetition, unless sufficient cause to the contrary should then appear,and no objections having been filed with the Board,IT IS HEREBY ORDERED that the request made by Textile WorkersOrganizing Committee, succeeded by Textile Workers Union ofAirierica, for permission to withdraw its petition filed in Case No.Rr-538, be, and it hereby is, granted, and that Case No. R-538 be,and it hereby is, closed.25 N. L R. B, No 6S596